DETAILED ACTION
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 3/21/2019.  
Claims 1-19  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 6/21/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/647,020, filed 3/23/2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Objections
Misspellings
Claim 18 is objected to because of the following informalities:  The word "byL" appears to be misspelled.  Appropriate correction is required.
Abbreviations
The Examiner requests that the first instance of abbreviations CVH, BMI and CVD be written out in full. Appropriate correction is suggested.
Tables
The claims refer to several tables. Incorporation by reference to a specific table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a table into the claim” (See MPEP 2173.05(s)   Reference to Figures or Tables). Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Lack of Written Description
For computer-implemented functional claims, the determination of the sufficiency of the disclosure under 35 U.S.C. 112(a) requires in inquiry into whether the specification provides disclosure of the computer and algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01(l).
Applicant’s Specification at [0033] discloses the physical risk factor score and the lifestyle risk factors score are preferably determined based on the data provided in Table 1. However, the specification does not describe how to perform(s) the “wherein the ideal values for each risk factor are those listed in Tables 1 and 2” step of claim 3.
Applicant’s Specification at [0045] discloses Tables 4A-4B may be modified to reflect more up-to-date research. However, the specification does not describe how to perform(s) the “wherein the functional parameters based on sex and race are listed in Tables 4A-4B,” “retrieving functional parameters based on the patient's race and sex as listed in Tables 4A-4B” and “functional parameters based on race and sex as listed in Tables 4A- 4B” step of claim 5, 11 and 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection
Claims 3, 5, 11 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Unclear
Claim(s) 3 recite the limitation “wherein the ideal values for each risk factor are those listed in Tables 1 and 2.” Applicant’s Specification at [0033] discloses the physical risk factor score and the lifestyle risk factors score are preferably determined based on the data provided in Table 1. However, it is unclear whether these features are required by the claims.
Claim(s) 5, 11 and 17 recite the limitation “wherein the functional parameters based on sex and race are listed in Tables 4A-4B,” “retrieving functional parameters based on the patient's race and sex as listed in Tables 4A-4B” and functional parameters based on race and sex as listed in Tables 4A- 4B.” Applicant’s Specification at [0045] discloses Tables 4A-4B may be modified to reflect more up-to-date research. However, it is unclear whether these features are required by the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 PEG
Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]) that a problem frequently encountered by healthcare providers is how to adequately convey to patients in an understandable from the status of the patient’s health. So a need exists to organize these human interactions through assessing a patient's heart health and communicating the assessment using the steps of “obtaining information, determining CVH scores, retrieving parameters, determining vascular ages, providing vascular ages, providing health information,” etc.  Applicant’s system/method is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 11 and 17 is/are directed to the abstract idea of “assessing a patient's heart health and communicating the assessment,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional 
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining information, determining CVH scores, retrieving parameters, determining vascular ages, providing vascular ages, providing health information,” etc., that is “assessing a patient's heart health and communicating the assessment,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-19 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining information, determining CVH scores, retrieving parameters, determining vascular ages, providing vascular ages, providing health information,” etc., that is “assessing a patient's heart health and communicating the assessment,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, computing devices, processors, memories, medical related devices, networks (Applicant’s Specification [0068], [0071], [0074]), etc.) to perform steps of “obtaining information, determining CVH scores, retrieving parameters, determining vascular ages, providing vascular ages, providing health information,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
[Insignificant extra-solution activity?]
Claim(s) 1-19 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, computing devices, processors, memories, medical related devices, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, computing devices, processors, memories, medical related devices, networks, etc.). At paragraph(s) [0068], [0071], [0074], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computers, computing devices, processors, memories, medical related devices, networks,” etc. to perform the functions of “obtaining information, determining CVH scores, retrieving parameters, determining vascular ages, providing vascular ages, providing health information,” etc. The recited “computers, computing devices, processors, memories, medical related devices, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements 
Dependent Claims
Dependent claim(s) 2-10, 12-16 and 18-19 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-10, 12-16 and 18-19 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-10, 12-16 and 18-19 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 11 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0065230), in view of Cobain 161 (US 2009/0276161).

CLAIM 1  
As per claim 1, Sinha et al. disclose: 
a method for assessing a patient's heart health (Sinha et al., Figures 1A-8, [0017]), the method comprising: 
obtaining information regarding the patient's race (Sinha et al., [0066]), sex (Sinha et al., [0066]), and age  (Sinha et al., [0066]) and regarding a plurality of personal risk factors for the patient (Sinha et al., [0020]); 
determining a CVH score for the patient (Sinha et al., [0069]); 
retrieving functional parameters (Sinha et al., [0057]) based on the patient's race and sex (Sinha et al., [0069]); 
determining a vascular age (Sinha et al., [0069]) for the patient based on the patient's CVH score (Sinha et al., [0069]) and the retrieved functional parameters (Sinha et al., [0057]); 
providing the vascular age to the patient; and 
providing health information to the patient based on the information regarding one or more of the plurality of personal risk factors, CVH score, vascular age, or a combination thereof.


Sinha et al. fail to expressly disclose:
providing the vascular age to the patient; and 
providing health information to the patient based on the information regarding one or more of the plurality of personal risk factors, CVH score, vascular age, or a combination thereof.


However, Cobain 161 teaches:
providing the vascular age to the patient (Cobain 161, Figure 1b 122 Display Heart Age, 127 Display Heart Age Message); and 
providing health information to the patient based on the information regarding one or more of the plurality of personal risk factors, CVH score, vascular age, or a combination thereof (Cobain 161, Figure 1b 124 Incorporate Smoking Message, 126 Incorporate Overweight Message, 128 Display Risk Factor and Lifestyle Message).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “providing the vascular age to the patient” and “providing health information to the patient based on the information regarding one or more of the plurality maximize the potential to reduce risks of cardio vascular disease at a population level (Cobain 161, [0005]).

CLAIM 2   
As per claim 2, Sinha et al. and Cobain 161
teach the method of claim 1 and further disclose the limitations of:
wherein the determining the CVH score step comprises: 
comparing the information regarding the plurality of personal risk factors (Sinha et al., [0020]) to a set of ideal values for each risk factor (Sinha et al., [0059], [0060]); 
assigning a point value (Sinha et al., [0056]) for each of the plurality of personal risk factors (Sinha et al., [0020]) based on the comparison (Sinha et al., [0059], [0060]); and 
adding the point values together to calculate the patient's CVH score (Sinha et al., [0069]).



CLAIM 3   
As per claim 3, Sinha et al. and Cobain 161 
teach the method of claim 2 and further disclose the limitations of:
wherein the personal risk factors comprise at least one risk factor from each of the following categories: physical risk factors, medical risk factors, and lifestyle risk factors; and wherein the ideal values for each risk factor are those listed in Tables 1 and 2 (Cobain 161, [0009] CVD risk factors (blood pressure, diabetes, high total cholesterol, low HDL, cholesterol, [0013] a lifestyle status, a physical condition).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Sinha et al. and Cobain 161 
teach the method of claim 3 and further disclose the limitations of:
wherein the physical risk factors comprise height and weight (Sinha et al., [0066] height, weight) or BMI (Cobain 161, [0075] BMI); 
wherein the medical risk factors comprises one or more of the following: whether the patient is on medication for treatment of high blood pressure, lipids, or diabetes, systolic blood pressure measurement, diastolic blood pressure measurement, total cholesterol measurement, and fasting blood glucose measurement (Cobain 161, [0009] CVD risk factors (blood pressure, diabetes, high total cholesterol, low HDL, cholesterol)); and 
wherein the lifestyle risk factors comprise one or more of the following: whether the patient is a current smoker, whether the patient quit smoking in the last twelve months, amount of physical activity per predetermined time period, amount of fruits and vegetables consumed smoker).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Sinha et al. and Cobain 161 
teach the method of claim 1 and further disclose the limitations of:
wherein the functional parameters based on sex and race are listed in Tables 4A-4B (Sinha et al., [0066] gender, ethnicity).


CLAIM 6    
As per claim 6, Sinha et al. and Cobain 161 
teach the method of claim 5 and further disclose the limitations of:
wherein the determining a vascular age step comprises: 
calculating an age factor for the patient using the equation: 

    PNG
    media_image1.png
    66
    744
    media_image1.png
    Greyscale

calculating a 10 year risk of CVD for the patient using the equation:

    PNG
    media_image2.png
    102
    366
    media_image2.png
    Greyscale

calculating the patient’s vascular age using the equation:

    PNG
    media_image3.png
    114
    618
    media_image3.png
    Greyscale

wherein Xage, is the patient's actual age, XCVHscore is the determined CVH score for the patient, and all other variables are functional parameters based on the patient's race and sex (Cobain 161, Figure 2 11 Algorithm Selection, [0015] selecting a heart age calculation algorithm).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

Examiner Note: Any number of linear and non-linear curve fitting algorithms that take advantage of statistical means and averages are known. Cobain 161 teaches six (6) such algorithms (Cobain 161, [0065]-[0124]). It is not clear to the Examiner that a person of ordinary skill in the art would not have been able to arrive at Applicant’s calculations in light of statistical approaches readily available to the medical and scientific community and given Applicant’s disclosure that the physical risk factor score and the lifestyle risk factors score are preferably determined based on the data provided in Table 1 (Applicant’s Specification, [0033]) and that Tables 4A-4B may be modified to reflect more up-to-date research (Applicant’s Specification, [0045]).

CLAIM 7   
As per claim 7, Sinha et al. and Cobain 161 
teach the method of claim 6 and further disclose the limitations of:
wherein the information regarding personal risk factors comprises three or more of: height, weight, measured blood pressure, measured cholesterol, and measured fasting blood glucose (Cobain 161, [0009] CVD risk factors (blood pressure, diabetes, high total cholesterol, low HDL, cholesterol)); and 
wherein the obtaining step comprises data entry, retrieving information from a patient health record system, or a combination thereof (Cobain 161, Figure 1B Individualized Feature Filter Parameters DB, Biomarker DB, [0057] individualized feature parameters to one or more databases for retrieval and further processing, [0068] transmitting determined biomarker values…to one or more suitable database for storage and further analysis ).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Sinha et al. and Cobain 161 
teach the method of claim 6 and further disclose the limitations of:
further comprising: identifying one or more personal risk factors where the assigned point value is below a predetermined threshold (Sinha et al., [0081] below a temperature threshold); and 
wherein the providing health information step comprises providing health information specific to the identified personal risk factor (Cobain 161, Figure 1b 124 Incorporate Smoking Message, 126 Incorporate Overweight Message, 128 Display Risk Factor and Lifestyle Message).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Sinha et al. and Cobain 161 
teach the method of claim 8 and further disclose the limitations of:
wherein the health information comprises one or more of nutrition information, exercise information, recipes, diet information, grocery lists, meal planning information, smoking cessation information, tips for reducing sodium intake, cholesterol control information, diabetes control information, blood pressure control information, weight management information, weight loss information, stress reduction information and information regarding prescription medications (Cobain 161, [0060] smoker within the past years (yes/no), [0133] information regarding exercise and physical activity, dietary information, [0136] whether the user is a smoker or not).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Sinha et al. and Cobain 161 
teach the method of claim 6 and further disclose the limitations of:
further comprising 
determining whether the patient's calculated vascular age is over the patient's actual age by a predetermined amount or whether the patient's CVH score is under a predetermined threshold or both (Cobain 161, [0009] targeting a “heart health” message to populations at <20% risk leading to a change in health behaviors consistent  with a risk factor reduction would have substantial health benefits, [0051] age-matched cardiovascular risk, [0143] threshold level); and 
wherein the providing health information step is carried out when the patient's calculated vascular age is over the patient's actual age by a predetermined amount or whether the patient's CVH score is under a predetermined threshold or both (Cobain 161, [0009] targeting a “heart health” message to populations at <20% risk leading to a change in health behaviors consistent  with a risk factor reduction would have substantial health benefits, [0051] age-matched cardiovascular risk, [0143] threshold level).


The obviousness of combining the teachings of Cobain 161 with the method as taught by Sinha et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 11-16 
As per claims 11-16, claims 11-16 are directed to a method. Claims 11-16 recite the same or similar limitations as those addressed above for claims 1-10. Claims 11-16 are therefore rejected for the same reasons set forth above for claims 1-10.

CLAIMS 17-19 


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Soto et al. (US 2005/0203773) disclose system and methods for risk stratification of patient populations.
Ohnemus et al. (US 2017/0147775) disclose automated health data acquisition, processing and communication system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626